Filed 5/10/13 P. v. Trejo CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B244686

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA279423)
         v.

MANUEL TREJO,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, John
Fisher, Judge. Affirmed.
         California Appellate Project, Jonathan B. Steiner, Executive Director, Richard B.
Lennon, under appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                   INTRODUCTION
       Defendant and appellant Manuel Trejo appeals from an order denying his petition
for an order granting additional presentence conduct credit pursuant to Penal Code
sections 2933 and 4019 and an order correcting his abstract of judgment to reflect that his
robbery conviction was a serious felony and not a violent felony. On appeal, defendant’s
appointed counsel filed an opening brief in accordance with People v. Wende (1979) 25
Cal.3d 436 requesting this court to conduct an independent review of the record to
determine if there are any arguable issues. On January 23, 2013, we gave notice to
defendant that counsel had failed to find any arguable issues and that defendant had 30
days within which to submit by brief or letter any grounds of appeal, contentions, or
arguments he wished this court to consider. Defendant did not file a responsive brief or
letter. We affirm.


                          PROCEDURAL BACKGROUND1
       On August 18, 2005, defendant was convicted of robbery. (Pen. Code, § 211.) He
received 174 days of actual custody credit and 26 days of conduct credit. On August 13,
2012, defendant filed a petition for an order granting additional conduct credit under
amendments to Penal Code sections 2933 and 4019 that became effective on October 1,
2011, and for an order correcting his abstract of judgment to reflect that his robbery
conviction was a serious felony and not a violent felony. The trial court denied the
petition.


                                      DISCUSSION
       We appointed counsel to represent defendant in this appeal. After examining the
record, counsel filed an opening brief asking this court to independently review the

1      Defendant appeals from the denial of a post-judgment petition. The record on
appeal does not contain information concerning the facts of defendant’s crime. The facts
of defendant’s crime were not relevant to the trial court’s disposition of defendant’s
petition. Accordingly, this opinion does not include a statement of those facts. The
procedural facts are taken, in large part, from defendant’s petition.

                                             2
record in accordance with People v. Wende, supra, 25 Cal.3d 436. On January 23, 2013,
we gave notice to defendant that counsel had failed to find any arguable issues and that
defendant had 30 days within which to submit by brief or letter any grounds of appeal,
contentions, or arguments he wished this court to consider. Defendant did not submit a
brief or letter. We have examined the entire record and are satisfied that defendant’s
counsel has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende, supra, 25 Cal.3d at p. 441.)


                                     DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL RESULTS.




                                                 MOSK, J.


We concur:



              TURNER, P. J.



              ARMSTRONG, J.




                                             3